DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2, 3-4, 5-10; 11, 12-13, 14-19; 20, 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 2, 3-4, 7-12; 13 & 14, 15-16, 7-12; 18 & 19, 20 of U.S. Patent No. 11,105,956 (simply “11,105,956” hereinbelow). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.

Regarding claim 2, claims 1 & 2 of U.S. Patent No. 11,105,956 disclose a method comprising, by a computer system (col. 8, line 42):

collecting channel data in real-time as the channel data is generated, the channel data. comprising measured physical properties determined by sensors in use at a site of a first well, the channel data comprising observed resistivity data for the first well (col. 8, lines 43-47);
providing a real-time display comprising performance data for the first well (col. 8, lines 48-49);
retrieving historical performance data for a second well, the historical performance data comprising normalized resistivity data for the second well (col. 8, lines 50-52);
obtaining a normal resistivity from the normalized resistivity data for the second well (col. 8, lines 53-54);
generating a pore pressure for the first well based (col. 8, lines 61-67), at least in part, on the observed resistivity data for the first well and the normal resistivity obtained from the normalized resistivity data for the second well (col. 8, lines 55-58); and
updating the real-time display with the pore pressure (col. 8, line 59).
	In addition, claims 1 & 2 of 11,105,956 are more specific than claim 2 of present application. Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.  Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation.  See In re Van Ornum and Stang, 214 USPQ 761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and Vogel, 164 USPQ 619 (CCPA 1970); In re Berg (CA FC) 46 USPQ 2d 1226 (3/30/1998); Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1865 (CA FC 2001).  It is well settled that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  This notion is supported by In re KARLSON, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935).

	Regarding claims 3-4 and 5-10, claims 1 & 2 of 11,105,956 disclose everything claimed as applied above. In addition, claims 3-4 and 7-12, respectively, disclose every single feature further claimed (col. 9, lines 1-15 and lines 33-57).

Regarding claim 11, claims 13 & 14 of U.S. Patent No. 11,105,956 disclose a system comprising a processor and memory, wherein the processor and memory in combination are operable to implement a method comprising (col. 9, lines 58-60):
collecting channel data in real-time as the channel data is generated, the channel data comprising measured physical properties determined by sensors in use at a site of a first well, the channel data comprising observed resistivity data for the first well (col. 9, lines 61-65);
providing a real-time display comprising performance data for the first well (col. 9, lines 66-67);
retrieving historical performance data for a second well, the historical performance data comprising normalized resistivity data for the second well (col. 10, lines 1-3);
obtaining a normal resistivity from the normalized resistivity data for the second well (col. 10, lines 4-5);
generating a pore pressure for the first well based (col. 10, lines 11-18), at least in part, on the observed resistivity data for the first well and the normal resistivity obtained from the normalized resistivity data for the second well (col. 10, lines 6-9); and
updating the real-time display with the pore pressure (col. 10, line 10).
	In addition, claims 13 & 14 of 11,105,956 are more specific than claim 11 of present application. Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.  Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation.  See In re Van Ornum and Stang, 214 USPQ 761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and Vogel, 164 USPQ 619 (CCPA 1970); In re Berg (CA FC) 46 USPQ 2d 1226 (3/30/1998); Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1865 (CA FC 2001).  It is well settled that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  This notion is supported by In re KARLSON, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935).

	Regarding claims 12-13 and 14-19, claims 13 & 14 of 11,105,956 disclose everything claimed as applied above. In addition, claims 15-16 and 7-12, respectively, disclose every single feature further claimed (col. 10, lines 19-34; col. 9, lines 33-57).

Regarding claim 20, claims 18 & 19 of U.S. Patent No. 11,105,956 disclose a computer-program product comprising a non-transitory computer-usable medium having computer-readable program code embodied therein, the computer-readable program code adapted to be executed to implement a method comprising (col. 10, lines 46-50):
collecting channel data in real-time as the channel data is generated, the channel data comprising measured physical properties determined by sensors in use at a site of a first well, the channel data comprising observed resistivity data for the first well (col. 10, lines 51-55);
providing a real-time display comprising performance data for the first well (col. 10, lines 56-57);
retrieving historical performance data for a second well, the historical performance data comprising normalized resistivity data for the second well (col. 10, lines 58-60);
obtaining a normal resistivity from the normalized resistivity data for the second well (col. 10, lines 61-62);
generating a pore pressure for the first well based (col. 11, lines 1-8), at least in part, on the observed resistivity data for the first well and the normal resistivity obtained from the normalized resistivity data for the second well (col. 10, lines 63-66); and
updating the real-time display with the pore pressure (col. 10, line 67).
	In addition, claims 18 & 19 of 11,105,956 are more specific than claim 20 of present application. Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.  Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation.  See In re Van Ornum and Stang, 214 USPQ 761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and Vogel, 164 USPQ 619 (CCPA 1970); In re Berg (CA FC) 46 USPQ 2d 1226 (3/30/1998); Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1865 (CA FC 2001).  It is well settled that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  This notion is supported by In re KARLSON, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935).

	Regarding claim 21, claims 18 & 19 of 11,105,956 disclose everything claimed as applied above. In addition, claim 20 discloses every single feature further claimed (col. 11, lines 9-19).
Allowable Subject Matter
3.	Claims 2-21 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and/or a receipt of terminal disclaimer (TD).
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2857